Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed Oct. 06, 2021 has been entered. Claims 1-6 and 8-10 remain pending in the application.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 9 are rejected under 35 U.S.C. 103 as being unpatentable over Kuttler et al. (US 2005/0232803), further in view of Kong (US 9,511,522).
Regarding claims 1-2, Kuttler discloses that, an injection molding mold apparatus for manufacturing an injection-molded article in which an insert member is embedded in a coating resin  made of a thermoplastic resin and a part of the insert member is exposed to outside, the injection molding mold apparatus comprising:  
a first mold (Fig. 5, item 14([0093])) and a second mold (Fig. 5, item 12([0093])) configured to contact and separate from each other, the first mold and the second mold forming a cavity (Fig. 5, item 20’ ([0094])) into which the thermoplastic resin is configured to be injected when the first mold and second mold are closed in contact with each other ([0101]);

a pressing member (Fig. 5, items 56 and 58 (0099)) located at a portion where a slide mold is not provided among portions of the first mold and the second mold that face each other and at a position corresponding to the tip end portion of the slide mold (as shown in Figs. 5-8), the pressing member being movable in the mold opening and closing direction (as shown in Fig. 7 by arrow 78), and the pressing member pressing and moving the tip end portion in the direction intersecting the mold opening and closing direction when the first mold and the second mold are closed in contact with each other.
However, Kuttler does not explicitly disclose the slide mold including two portions including the main body portion and the tip end portion and the tip end portion can move in the in the direction intersecting the mold opening and closing direction.
In the same field of endeavor, injection molding, Kong discloses that, as illustrated in Figs. 4 and 5, there are two pieces of the horizontal slide mold (the main body portion of the slide mold; Fig. 4, item 118) and the vertical slide mold (the tip end portion of the slide mold; Fig. 4, item 115) disposed at the end area of the workpiece (Fig. 5, item 2). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kuttler to incorporate the 
Regarding claim 3, Kuttler discloses that, as illustrated in Figs. 6-8, in the injection molding apparatus the slide mold includes a plurality of slide molds (Fig. 6, items 16A-16D), and the pressing member (Fig. 7, item 58) is configured to press and move the tip end portion of each of the plurality of the slide molds.
Regarding claim 4, Kuttler discloses that, as illustrated in Figs. 2-5, in the injection molding mold apparatus the insert member (Fig. 2, item 22) includes a first surface that faces the mold opening and closing direction and a second surface that does not face the mold opening and closing direction. Kuttler also discloses the pressing member (Fig. 5, item 56 and 58).
Kuttler discloses that when the first mold (Fig. 5, item 14) and the second mold (Fig. 5, item 12) are closed, the slide mold is configured to be in pressure contact with the second surface, and the pressing member is configured to be in pressure contact with the first surface (as shown in Figs. 7-8).
Regarding claim 5, Kuttler discloses that, as illustrated in Figs. 4A and 4B, in the injection molding mold apparatus the second surface of the insert member (Figs. 1-2, item 22 in item 20) includes a curved portion (as shown in Fig. 1), and the slide mold (Figs. 1-2, item 16) is configured to be in pressure contact with the curved portion.
6, Kuttler discloses that, as illustrated in Figs. 1-2, in the injection molding mold apparatus the slide mold (Fig. 1, item 16) has a concave curved surface. 
Regarding claim 9, Kuttler discloses that, as illustrated in Figs. 5-8, in the injection molding mold apparatus a surface of the slide mold (Fig. 7 or 8, item 16) is in contact with the insert member (Fig. 6, item 20’) when the thermoplastic resin is injected, and the surface of the slide mold is not perpendicular to the mold opening and closing direction (as shown in Fig. 6).
Claims 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kuttler et al. (US 2005/0232803), further in view of Kong (US 9,511,522).
Regarding claim 8, Kuttler discloses that, an injection molding mold apparatus for manufacturing an injection-molded article in which an insert member is embedded in a coating resin made of a thermoplastic resin and a part of the insert member is exposed to outside, the injection molding mold apparatus comprising: 
 a first mold (Fig. 5, item 14([0093])) and a second mold (Fig. 5, item 12([0093])) configured to contact and separate from each other, the first mold and the second mold forming a cavity (Fig. 5, item 20’ ([0094])) into which the thermoplastic resin is configured to be injected when the first mold and second mold are closed in contact with each other ([0101]);
a slide mold (Fig. 5, item 16 ([0094]-[0098])) provided on at least one of the second mold, the slide mold being configured to move back and forth in a direction intersecting a mold opening and closing direction (as shown in Fig. 7 by arrow 26), and the slide mold forming a part of the cavity while being in pressure contact with the insert member (Fig. 2, item 22 ([0081])) during molding, at least a tip end portion (as shown in Fig. 5) of the slide mold being movable in the mold opening and closing direction; and   

However, Kuttler does not explicitly disclose the slide mold including two separable pieces including the main body portion and the tip end portion and the tip end portion can move in the in the direction intersecting the mold opening and closing direction.
In the same field of endeavor, injection molding, Kong discloses that, as illustrated in Figs. 4 and 5, there are two pieces of the horizontal slide mold (the main body portion of the slide mold; Fig. 4, item 118) and the vertical slide mold (the tip end portion of the slide mold; Fig. 4, item 115) disposed at the end area of the workpiece (Fig. 5, item 2). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kuttler to incorporate the teachings of Kong to provide the slide mold including two separable pieces including the main body portion and the tip end portion and the pressing member pressing and moving the tip end portion in the mold opening and closing direction. Doing so would be possible to reduce labor cost for producing a composite product, as recognized by Kong (col. 11, lines 40-46).
Regarding claim 10, Kuttler discloses that, as illustrated in Fig. 3A, in the injection molding mold apparatus a surface of the slide mold (Fig. 2, item 16) is in contact with the insert 
Response to Arguments
Applicant's arguments filed 10/06/2021 have been fully considered. 
In response to applicant’s arguments that Kong in combination with Ogami fails to render obvious at least the claimed slide mold configuration to move back and forth in a direction intersecting a mold opening and closing direction, and at least a tip end portion of the slide mold being movable in the mold opening and closing direction, it is persuasive. For further consideration, the new ground rejection based on Kuttler et al. (US 2005/0232803) is rendered in this office action.   
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIBIN LIANG whose telephone number is (571)272-8811.  The examiner can normally be reached on M-F 8:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on 571 270 7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/SHIBIN LIANG/Examiner, Art Unit 1741                

/JEFFREY M WOLLSCHLAGER/Primary Examiner, Art Unit 1742